DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen A. Pendorf on 2/09/2020.
The application has been amended as follows:
 
 Claim 1. A method for disinfection of water by means of UV irradiation in water supply systems in buildings or ships 

Claim 6. A water tapping point arrangement in water supply systems in buildings or ships 

Claim 13. A water tapping point arrangement in water supply systems in buildings or ships 

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner's statement of reasons for allowance: The prior art does not suggest nor fairly disclose a method for the disinfection of water the method comprising: providing a means for UV-irradiation (3) in the water tapping point mount (2), depositing the water tapping point (1) in the water tapping point mount (2) after use of the water tapping point (1), directing UV-irradiation from the water tapping point mount (2) to the water tapping point (1) while the water tapping point (1) is received in the water tapping point mount (2).
The prior art does not disclose nor fairly suggest a water tapping point arrangement wherein a second UV-radiation transmissive window (22) is provided in the mount housing (20) directly 
The prior art does not suggest nor fairly disclose a water tapping point arrangement wherein and a first window (15), transparent to UV radiation, is arranged in the water tapping point (1) opposite to the means for UV irradiation (3) when deposited (21) in the water tapping point mount (2), wherein a second UV-radiation transmissive window (22) is provided in the mount housing (20) directly adjacent first UV-radiation transmissive window (15), and wherein UV radiation emitted by the means for UV irradiation (3) acts through the second UV-radiation transmissive window (22) and the directly adjacent first UV-radiation transmissive window (15).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164.  The examiner can normally be reached on M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/CAMERON J ALLEN/               Examiner, Art Unit 1774

/Walter D. Griffin/               Supervisory Patent Examiner, Art Unit 1774